Citation Nr: 1739915	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-21 265		DATE


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a bilateral hips disability.

3.  Entitlement to service connection for skin disease, to include chronic fungal rash and/or tinea versicolor.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for arthritis of the right foot.

6.  Entitlement to an increased initial evaluation for lumbosacral strain.


ORDER

Service connection for right wrist and bilateral hips disabilities is denied.


FINDINGS OF FACT

1.  No competent evidence of record indicates an in-service incurrence or onset of the Veteran's right wrist disability.

2.  No competent evidence of record indicates an in-service incurrence or onset of the Veteran's bilateral hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Marine Corps from November 2005 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Veteran's July 2011 substantive appeal, VA Form 9, he requested a Board hearing at a local VA office.  However, the Veteran cancelled the hearing, which had been rescheduled once, the day prior to its being held, without good cause shown.  As such, the Board considers his hearing request withdrawn.  See 38 C.F.R. §§ 20.702, 20.704.

The issues of service connection for skin disease, right ear hearing loss, and arthritis of the right foot, and an increased evaluation for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more, and arthritis becomes manifest to a degree of 10 percent with one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for a right wrist disability and a bilateral hips disability.  The Veteran has not submitted any lay statements about the onset of these disabilities, nor do any such reports appear in his VA treatment records.  

Likewise, the Veteran's service treatment records are silent as to any complaints of or treatment for right wrist pain or bilateral hip pain.  There is one March 2009 record reflecting treatment for the Veteran's left wrist, which the Veteran reported injuring while lifting weights, but no notation was made regarding the right wrist.  Similarly, a December 2007 record reflects treatment for right knee pain, but no report of associated hip pain.

The Veteran underwent a VA general medical examination in May 2010.  The examiner noted a right wrist strain, with limitation to the range of motion.  Dorsiflexion was 45 degrees (normal is 70 degrees); palmar flexion was 55 degrees (normal is 80 degrees); and radial and ulnar deviation were both 25 degrees (normal is 25 degrees).  There was no change in the range of motion after repetitive use.  At a July 2010 VA joints examination, only a left wrist disability was noted and none was noted of the right wrist; the right wrist demonstrated the full range of motion.  Dorsiflexion was 70 degrees; palmar flexion was 80 degrees; and radial and ulnar deviation were both 25 degrees.  At neither of these examinations did the Veteran report to the examiner what gave rise to his right wrist pain, although he did report the in-service injury to his left wrist.  The Board notes that the Veteran also reported to the examiner that his right wrist was not as sensitive as his left wrist, and that his right wrist did not hurt, before reporting that the pain "kind of goes from one wrist to the other."

The Veteran's hips were not examined at the May 2010 general medical examination, but at the July 2010 joints examination they demonstrated the full range of motion.  Both hips had flexion to 140 degrees (normal is 140 degrees); extension to 30 degrees (normal is 30 degrees); and abduction to 60 degrees (normal is 60 degrees).  The Veteran was able to cross both legs over the other, and turn his toes on each side out to 15 degrees.  The Veteran reported to the examiner that he has pain in the sides of both hips 3-4 times a week.  He reported, "They think it's from me taking too big a stride while we were hoping [sic]."  The Veteran did not elaborate on what exercises or duties caused his hips to begin hurting, specify whether he sought treatment for hip pain while in service, or indicate whose advice it was that led him to believe his hip pain was from taking too large a stride.  The examiner diagnosed bilateral hip strain with no impairment noted.

The Veteran's VA treatment records reflect ongoing complaints of both chronic right wrist pain and chronic hip pain, but again there are no reports of how or when these developed.  A September 2010 treatment record reflects examination of the Veteran's joints, including wrists, hips, shoulders, elbows, knees, and ankles; this examination noted full range of motion for both the Veteran's wrists and hips.

The evidence of record indicates a diagnosis of right wrist strain and bilateral hip strain, but there is no evidence indicating that these had their onset in service.  The Veteran's statement regarding the cause of his bilateral hip strain, that it was from taking "too big a stride," does not specify that this injury occurred during service, nor does it indicate that his current hip pain has been chronic since that injury.  The record is otherwise silent as to the cause of the Veteran's wrist and hip pain.  Finally, although these wrist and hip strains were diagnosed within a year of the Veteran's separation from active duty, there is no x-ray or other evidence of arthritis in the claims file.  Therefore, the presumptive provisions of sections 3.307 and 3.309 do not apply.  Accordingly, service connection for a right wrist disability and a bilateral hip disability is not warranted.

REMAND

The Veteran seeks service connection for a skin disease, initially claimed as chronic fungal rash, which manifests as an alteration in the pigmentation of his skin in such areas as his jaw, elbow, and upper back.  

The Veteran was seen in August 2008 during service for skin discoloration and was diagnosed with tinea versicolor.  

In a July 2010 VA skin diseases examination, the examiner noted that the Veteran's skin was essentially normal and that the Veteran's outbreak of tinea versicolor appeared to be resolved.  The examiner concluded that the Veteran had "possible mild vitiligo or prior tinea versicolor," and that he did not have a fungal rash.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not, including skin conditions.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Therefore, the question is not whether the Veteran has any manifestations of a skin condition at the time of the actual examination, but rather at any time during the appeal period.  Therefore, a new VA examination is necessary.  The Veteran has asserted that outbreaks of tinea versicolor occur every 3-4 months, and that it is worse in the summer.  The AOJ should attempt to schedule an examination during an active period of that disability.


Lastly, as regards the Veteran's lumbosacral strain, which was service connected in September 2010 at a 10 percent rating, the AOJ denied an increased initial rating in a December 2011 rating decision.  This rating decision also denied entitlement to service connection for right ear hearing loss and arthritis of the right foot.  The Veteran filed a timely notice of disagreement with these decisions in December 2011.  To date, no statement of the case respecting these issues has been issued to the Veteran.  

As the Veteran has appropriately initiated the appellate process respecting this claim, VA has a duty to issue a statement of the case so that the Veteran may complete his appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these matters are remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Promulgate a statement of the case on the issues of increased initial evaluation for the Veteran's lumbosacral strain and service connection for right ear hearing loss and arthritis of the right foot.

2.  Obtain any and all VA treatment records from the Austin and Shreveport VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current skin disease, to include chronic fungal rash, tinea versicolor, and vitiligo, is related to the Veteran's military service.  The AOJ should attempt to schedule the Veteran for an examination during an active phase of his skin condition, which the Veteran states is worse in the summer months.

Following review of the claims file and examination of the Veteran, the examiner should identify all skin diseases currently found.  

For each skin disease identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  The examiner should address any other pertinent evidence of record, including the August 2008 treatment reflected in the Veteran's service treatment records.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's service connection claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Texas Veterans Commission

Department of Veterans Affairs


